 

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

In re: Hypervibe, Inc., Case No. 20-27367-GMH
Chapter 7

Debtor.

 

NOTICE OF TRUSTEE’S MOTION FOR AUTHORITY
TO SELL CERTAIN ASSETS OF THE ESTATE

 

Bruce A. Lanser, the trustee in this case, hag filed a Motion
for an Order granting the trustee authority to sell certain assets
of the bankruptcy estate to DWP PPV, LLC for the sum of $25,000, by
private sale, pursuant to 11 U.S.C. § 363(b). A detailed
description of the assets being sold is included in an Asset
Purchase Agreement attached to the Motion on file herein, but
generally consists of (1) merchandise valued in the Debtor’s
bankruptcy schedules at $26,129; (2) office equipment and
furnishings valued in the bankruptcy schedules at $5,000; (3) a
Polaris Ranger valued at $1,000; (4) maintenance tools and
equipment valued in the bankruptcy schedules at $5,000; (5)
customer lists and customer data; and (6) the estate’s interest in

the intellectual property of the Debtor. The sale is “as is, where

Bruce A. Lanser
Chapter 7 Trustee
Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188
262/522-2280 (Ph.)
262/522-2289 (Fax)
blanser@lanserlaw.com

Case 20-27367-gmh Doc 70 Filed 12/14/20 Pageiof3

 
 

is” without warranty or representation of any kind. The Motion
may be obtained through the Court’s electronic filing system, or
may be viewed at the office of the Bankruptcy Clerk.

Your rights may be affected. You should read these papers
carefully and discuss them with your attorney, if you have one in

the bankruptcy case. (If you do not have an attorney, you may wish

“to consult one.)

If you do not want the Court to grant the trustee’s Motion, or
if you want the court to consider your views on the Motion, then on
or before January 7, 2021, you or your attorney must:

1. File with the court a written objection to the sale and

a request for a hearing at:

Clerk, United States Bankruptcy Court
Room 126, Federal Courthouse

517 East Wisconsin Avenue

Milwaukee, WI 53202

2. If you mail your objection to the court for filing, you

must mail it early enough so the court will receive it on

or before the date stated above.

Bruce A. Lanser
Chapter 7 Trustee
Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188
262/522-2280 (Ph.)
262/522-2289 (Fax)
blanser@lanserlaw.com

Case 20-27367-gmh Doc 70 Filed 12/14/20 Page2of3

 
 

3. You must also mail a copy to:

Bruce A. Lanser
Chapter 7 Trustee
Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188

- and_-

Office of United States Trustee
United State Courthouse

. Room.430 . ee
517 East Wisconsin Avenue
Milwaukee, WI 53202

If you or your attorney do not take these steps, the Court may

grant the relief requested in the Motion.

The trustee reserves the right to withdraw from the sale
should circumstances require. Requests for additional information

should be directed to the trustee.
Dated this 14° day of December, 2020.

BRUCE A. LANSER, TRUSTEE

—

v
Bruce A. Lanser, Trustee

Bruce A. Lanser
Chapter 7 Trustee
Suite 201

N14 W24200 Tower Place
Waukesha, WI 53188
262/522-2280 (Ph.)
262/522-2289 (Fax)
blanser@lanserlaw.com

Case 20-27367-gmh Doc 70 Filed 12/14/20 Page 3of3

 
